DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3 have been canceled. Claim 4 has been added. Claims 1 and 4 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The scope of claims 1 and 4 is not clear. Applicant is claiming a bracket in the preamble but positively recites components that appear to not be a part of the bracket. Therefore, it is not clear if the fuel system component and/or the body component are considered a part of the bracket as a system or if they are merely describing a functional limitation or intended use of the bracket. If Applicant wishes to include the additional components as a part of the bracket it must be claimed as a system and not merely a bracket. If Applicant does not wish to include the fuel system component and body component as a part of the bracket the Examiner suggests reciting "configured to" language when describing the positioning and function of the bracket relative to the other components. For the purposes of examination, the claim will be treated as a system as the components appear to be positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2016217229 A1) hereinafter Suzuki in view of Hirano et al. (US 2013/0341963 A1) hereinafter Hirano.
Claim 1:
Suzuki discloses a bracket which protects a fuel system component mounted on an engine, the bracket comprising: [Suzuki: Para. 0009-0015; Figs. 1-2, Items 1, 3, 10] a fastener fixed to a fastening member which supports the bracket; and [Suzuki: Para. 0009-0015; Figs. 1-2, Items 12, 18] a protector disposed between the fuel system component and a vehicle body component which is faced to the fuel system component, the protector continuously extending from the fastener so as to cover the fuel system component, thereby protecting the fuel system component from the vehicle body component, [Suzuki: Para. 0009-0015; Figs. 1-2, Items 3, 8, 10, 11, 12] wherein the protector comprises an inclined section located in a vicinity of the vehicle body component and extending upward in a direction away from the vehicle body component [Suzuki: Para. 0009-0015; Figs. 1-2, Items 8, 10, 12, the portion above 14], and a curved surface section extending with a curvature between the fastener and the inclined section. [Suzuki: Para. 0009-0015; Figs. 1, the portion below 14]
Suzuki doesn’t explicitly disclose wherein the inclined section comprises an uppermost end and a lower end at which a lower portion of the vehicle body component is faced to the bracket, the uppermost end of the inclined section being higher than a lowermost part of the lower portion of the vehicle body component, and wherein the lower portion of the vehicle body component is positioned above a lowermost end of the inclined section.
However, Hirano does disclose wherein the inclined section comprises an uppermost end and a lower end at which a lower portion of the vehicle body component is faced to the bracket, the uppermost end of the inclined section being higher than a lowermost part of the lower portion of the vehicle body component, and wherein the lower portion of the vehicle body component is positioned above a lowermost end of the inclined section. [Paras. 0041-0047; Figs. 6-8, Items 24, 68]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Suzuki with the disclosure of Hirano to deflect objects which may come in to contact with the component being protected thus preventing damage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Fujii (US 2006/0005800 A1) hereinafter Fujii.
Claim 4:
Suzuki discloses a bracket which protects a fuel system component mounted on an engine, the bracket comprising: [Suzuki: Para. 0009-0015; Figs. 1-2, Items 1, 3, 10] a fastener fixed to a fastening member which supports the bracket; and [Suzuki: Para. 0009-0015; Figs. 1-2, Items 12, 18] a protector disposed between the fuel system component and a vehicle body component which is faced to the fuel system component, the protector continuously extending from the fastener so as to cover the fuel system component, thereby protecting the fuel system component from the vehicle body component, [Suzuki: Para. 0009-0015; Figs. 1-2, Items 3, 8, 10, 11, 12] wherein the protector comprises an inclined section located in a vicinity of the vehicle body component and extending upward in a direction away from the vehicle body component, and [Suzuki: Para. 0009-0015; Figs. 1-2, Items 8, 10, 12, the portion above 14] a curved surface section extending with a curvature between the fastener and the inclined section [Suzuki: Para. 0009-0015; Figs. 1, the portion below 14].
Suzuki doesn’t explicitly disclose wherein the curved surface section has a shell structure in which an opposite side of the curved surface section to a side facing the fuel system component is protected bulges spherically.
However, Fujii does disclose wherein the curved surface section has a shell structure in which an opposite side of the curved surface section to a side facing the fuel system component is protected bulges spherically. [Fujii: Figs. 9-10, Item 10]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Suzuki with the disclosure of Fujii to provide clearance for components behind the bracket to protect them from potential impact to the bracket causing deflection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT PHILIP LIETHEN/Examiner, Art Unit 3747